DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered. 
Response to Amendment
Claims 1, 8, and 14 were amended.
Status of the Application
Claims 1-19 remain pending in the application and are provided to be examined upon their merits.
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    


    
        
            
                                
            
        
    

    
        
            
                                
            
        
    

Prior Art: Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2020/0073758 A1 of Natarajan; Senthilnathan et al., (hereinafter "NATARAJAN") in view of U.S. Patent Application Publication No. US 2020/0374135 A1 of Lu; Frank Yifan Chen et al., (hereinafter "LU"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over NATARAJAN and LU. Claim 1 is an independent claim. The combined disclosures and teachings of NATARAJAN and LU taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a computer-implemented method, comprising: Reference (NATARAJAN: discloses "one or more computers, servers, processors, memories, and/or wireless communication devices" pars. [0122]-[0124] and "embodiments of at least one of a method, apparatus, non-transitory computer readable medium and system" par. [0040]) 
• 1 ¶ 2 • receiving, via an out-of-blockchain communication by an existing node of a blockchain having node identity table management permission in the blockchain for accessing a node identity table stored in a distributed database of the blockchain, a target transaction, wherein the target transaction comprises a certificate of a new node and a unique identifier of the new node, and the certificate of the new node including a public key corresponding to the new node and a digital signature created by a node identity certification authority for the public key of the new node; Reference (NATARAJAN: discloses "[b]efore proceeding with any transactions, the peer node 312 retrieves the user's enrollment and transaction certificates from the certificate authority 318[; i]n some cases, blockchain users must possess these digital certificates in order to transact on the permissioned blockchain network 310" par. [0070] and "the developer system 316 could use an out-of-band connection to access the data[; i]n this example, the blockchain user 302 connects to the network through a peer node 312[; b]efore proceeding with any transactions, the peer node 312 retrieves the user's enrollment and transaction certificates from the certificate authority 318[; i]n some cases, blockchain users must possess these digital certificates in order to transact on the permissioned blockchain network 310[; m]eanwhile, a user attempting to drive chaincode may be required to verify their credentials on the traditional data source 330[; t]o confirm the user's authorization, chaincode can use an out-of-band connection to this data through a traditional processing platform 320" par. [0070] and "new nodes can join a blockchain and/or existing nodes can recover from disk errors, chain forks, etc." par. [0051] and "retrieving, into a new node to be instantiated in a blockchain network, a state database checkpoint of a state database created at a block number of a blockchain of the blockchain network, retrieving, into the new node, blocks of the blockchain from the checkpoint block number to a current block number, constructing an initial state database from the received state database checkpoint, and executing, at the new node, the transactions of the retrieved blocks on the initial state database to generate a current state database" Abstract and "request the state database checkpoint and the blocks of the blockchain from an existing node of the blockchain network" Claim 7 or "requesting, by the new node, the state database checkpoint and the blocks of the blockchain from an existing node of the blockchain network" Claims 15, 19 and "each peer node" pars. [0068], [0072]-[0073], [0117] and "the checkpoint state 114 may be generated and stored as a merkle tree representation which has particular advantages for determining checkpoint consensus across the peer nodes of the network 100" par. [0053] and "blockchain is an example of a decentralized database which includes an append-only immutable data structure resembling a distributed ledger capable of maintaining records between mutually untrusted parties[; t]he untrusted parties are referred to herein as peers or peer nodes[; e]ach peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers" par. [0044] and "smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger[; f]or example, the information 226, such as transaction requests, may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216[; t]he result 228 may include the outcome of the transaction request" par. [0059] or "the endorsing peer node 281 may verify (a) that the transaction proposal is well formed, (b) the transaction has not been submitted already in the past (replay-attack protection), (c) the signature is valid, and (d) that the submitter (client 260, in the example) is properly authorized to perform the proposed operation on that channel[; t]he endorsing peer node 281 may take the transaction proposal inputs as arguments to the invoked chaincode function[; t]he chaincode is then executed against a current state database to produce transaction results including a response value, read set, and write set" par. [0065] or "a blockchain network operator system of nodes 308 manage member permissions, such as enrolling the regulator system 310 as an "auditor" and the blockchain user 302 as a "client." An auditor could be restricted only to querying the ledger whereas a client could be authorized to deploy, invoke, and query certain types of chaincode" par. [0069] or "blockchain users must possess these digital certificates in order to transact on the permissioned blockchain network 310[; m]eanwhile, a user attempting to drive chaincode may be required to verify their credentials on the traditional data source 330[; t]o confirm the user's authorization, chaincode can use an out-of-band connection to this data through a traditional processing platform 320" par. [0070] within "permissioned network" par. [0023] or "permissioned blockchain network" pars. [0056], [0069]-[0070] and "the transaction can be a deploy, invoke or query, and may be issued through a client-side application leveraging an SDK, directly through a REST API, or the like[; t]rusted business networks may provide access to regulator systems 314, such as auditors (the Securities and Exchange Commission in a U.S. equities market, for example)[; m]eanwhile, a blockchain network operator system of nodes 308 manage member permissions, such as enrolling the regulator system 310 as an "auditor" and the blockchain user 302 as a "client." An auditor could be restricted only to querying the ledger whereas a client could be authorized to deploy, invoke, and query certain types of chaincode" par. [0069] and "transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 730, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkle tree query summary, and the like" par. [0137] and "[w]hen a new node joins, e.g[; p]eer3 560, rather than executing all of the transactions on the blockchain to create the current state, the new node can obtain the merkle tree representation of the state of database at the last checkpoint interval from a peer node 562 together with a set of proofs" par. [0115] and "[i]f the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service" par. [0062] or "the hashes of each level node 592 can be compared to identify the branch, and ultimately the leaf nodes 594" par. [0120] or "the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656[; t]he execution, operations and results of the smart contract execution may be managed by a server 654[; c]ontent of the smart contract 630 may require digital signatures by one or more of the entities 652 and 656 which are parties to the smart contract transaction[; t]he results of the smart contract execution may be written to a blockchain 620 as a blockchain transaction" par. [0124] and "[t]he transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID" par. [0060] and "transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID[; t]he ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel" par. [0067] and "[o]ne or more of the blockchain nodes 204-210 may endorse transactions based on endorsement policy and may provide an ordering service for all blockchain nodes in the architecture 200" par. [0057] or "[f]IG. 3 illustrates an example of a permissioned blockchain network 300, which features a distributed, decentralized peer-to-peer architecture, and a certificate authority 318 managing user roles and permissions" par. [0069] or "the peer node 312 retrieves the user's enrollment and transaction certificates from the certificate authority 318[;] blockchain users must possess these digital certificates in order to transact on the permissioned blockchain network 310" par. [0070]) 
• 1 ¶ 3 • verifying the target transaction by the target transaction passing consensus verification of the blockchain; Reference (NATARAJAN: discloses "a peer will form a set of verified pending transactions into a data block[; t]he data block includes data, such as a cryptographic hash, linking the block to a previous data block, thereby forming a chain of data blocks, referred to as a blockchain" par. [0004] or "client 260 inspects/verifies the endorsing peers' signatures and compares the proposal responses to determine if the proposal response is the same" par. [0066] or "a committer of the block (such as blockchain node 722) may add validity/invalidity information based on an endorsement policy, verification of read/write sets, and the like" par. [0139] and "obtaining a consensus on the state database checkpoint" pars. [0014], [0017] or "a consensus being reached among the distributed peers" par. [0044] or "checkpoint consensus is a separate and distinct process to the transaction consensus" par. [0053] or "one or more consensus protocols" par. [0060] or "node 410 applies a consensus requirement to determine if there is consensus regarding the node's checkpoint state 420" par. [0071] or "[c]onsensus may be determined based on a policy[; i]n one embodiment, consensus may be determined if the peer receives the same root hash from a majority of peers" par. [0074] or "consensus on the root hash of the merkle tree may be required in order for the merkle tree to be established as a checkpoint[; i]f, for any peer, the peer's root hash differs from the consensus root hash, a comparison between the peer's merkle tree and the consensus merkle tree may be used" par. [0120]) 
• 1 ¶ 4 • after the target transaction passes the consensus verification of the blockchain to verify the blockchain, recording, in the node identity table that is used to record a certificate of a blockchain node and a unique identifier that is of the blockchain node and that corresponds to the certificate, the unique identifier and the certificate of the new node; and Reference (NATARAJAN: discloses "[i]f consensus is achieved, then the merkle tree is stored as a checkpoint in the node 422" par. [0071] or "[i]f consensus on the current state is reached, the peer node may store the current state as a checkpoint 508" par. [0074] and "a peer will form a set of verified pending transactions into a data block[; t]he data block includes data, such as a cryptographic hash, linking the block to a previous data block, thereby forming a chain of data blocks, referred to as a blockchain" par. [0004] or "client 260 inspects/verifies the endorsing peers' signatures and compares the proposal responses to determine if the proposal response is the same" par. [0066] or "a committer of the block (such as blockchain node 722) may add validity/invalidity information based on an endorsement policy, verification of read/write sets, and the like" par. [0139] and "[t]he whole merkle tree (including leaf nodes which contains key/value pairs) can be dumped to a separate storage unit as a backup (checkpoint)[; o]nly the recent merkle tree need be stored in the peer" par. [0076] and "blockchain is an example of a decentralized database which includes an append-only immutable data structure resembling a distributed ledger capable of maintaining records between mutually untrusted parties[; t]he untrusted parties are referred to herein as peers or peer nodes[; e]ach peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers" par. [0044] and "transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 730, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkle tree query summary, and the like" par. [0137]) 
• 1 ¶ 5 • performing the target transaction that includes data to change a user's account balance. Reference (NATARAJAN: discloses "the transaction can be a deploy, invoke or query, and may be issued through a client-side application leveraging an SDK, directly through a REST API, or the like[; t]rusted business networks may provide access to regulator systems 314, such as auditors (the Securities and Exchange Commission in a U.S. equities market, for example)[; m]eanwhile, a blockchain network operator system of nodes 308 manage member permissions, such as enrolling the regulator system 310 as an "auditor" and the blockchain user 302 as a "client." An auditor could be restricted only to querying the ledger whereas a client could be authorized to deploy, invoke, and query certain types of chaincode" par. [0069]); (NATARAJAN: doesn't expressly and explicitly recite that includes data to change a user's account balance. --- however LU: clearly discloses, teaches, and/or suggests the feature -- "[s]10, when the institution initiates a transaction, the institution equipment encrypts the new balance of an asset account of a transactor for transaction through the corresponding additive homomorphic key, and broadcasts the encrypted new balance to the intelligent contract of each node of the blockchain through the intelligent contract of the blockchain" par. [0061] or "the transactor [] for transaction[] uses an existing old account for transaction, in this case, the account balance after transaction is a new balance relative to the original balance[,] the encryption process and decryption process for the new balance are consistent with those in the embodiment shown in FIG. 1" par. [0063]), [See Remarks Below] 
With respect to above-noted claimed element "data to change a user's account balance" which is disclosed by LU: the teachings and/or suggestions within the disclosure of NATARAJAN thus far relied upon fails to record within its descriptions an explicit and express recital of data to change a user's account balance as required by the claim under examination. Nonetheless, herein relied upon are portions of the disclosure of LU which sufficiently teaches the feature appurtenant to the claimed invention as annotated above with quotation(s) of exemplary disclosures within LU that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of NATARAJAN by adding or substituting the feature data to change a user's account balance as taught and/or suggested by LU, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily foreseeable to that one person of ordinary skill in the art at 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over NATARAJAN and LU. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, NATARAJAN discloses the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the computer-implemented method of claim 1, wherein the verifying the target transaction comprises: Reference (NATARAJAN: discloses "one or more computers, servers, processors, memories, and/or wireless communication devices" pars. [0122]-[0124] and "embodiments of at least one of a method, apparatus, non-transitory computer readable medium and system" par. [0040] and "a peer will form a set of verified pending transactions into a data block[; t]he data block includes data, such as a cryptographic hash, linking the block to a previous data block, thereby forming a chain of data blocks, referred to as a blockchain" par. [0004] or "client 260 inspects/verifies the endorsing peers' signatures and compares the proposal responses to determine if the proposal response is the same" par. [0066] or "a committer of the block (such as blockchain node 722) may add validity/invalidity information based on an endorsement policy, verification of read/write sets, and the like" par. [0139] and "the transaction can be a deploy, invoke or query, and may be issued through a client-side application leveraging an SDK, directly through a REST API, or the like[; t]rusted business networks may provide access to regulator systems 314, such as auditors (the Securities and Exchange Commission in a U.S. equities market, for example)[; m]eanwhile, a blockchain network operator system of nodes 308 manage member permissions, such as enrolling the regulator system 310 as an "auditor" and the blockchain user 302 as a "client." An auditor could be restricted only to querying the ledger whereas a client could be authorized to deploy, invoke, and query certain types of chaincode" par. [0069]) 
• 2 ¶ 2 • verifying the certificate of the new node; and Reference (NATARAJAN: discloses "a peer will form a set of verified pending transactions into a data block[; t]he data block includes data, such as a cryptographic hash, linking the block to a previous data block, thereby forming a chain of data blocks, referred to as a blockchain" par. [0004] or "client 260 inspects/verifies the endorsing peers' signatures and compares the proposal responses to determine if the proposal response is the same" par. [0066] or "a committer of the block (such as blockchain node 722) may add validity/invalidity information based on an endorsement policy, verification of read/write sets, and the like" par. [0139] and "transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 730, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkle tree query summary, and the like" par. [0137] and "[w]hen a new node joins, e.g[; p]eer3 560, rather than executing all of the transactions on the blockchain to create the current state, the new node can obtain the merkle tree representation of the state of database at the last checkpoint interval from a peer node 562 together with a set of proofs" par. [0115]) 
• 2 ¶ 3 • verifying that the node identity certification authority corresponding to the certificate of the new node is a node identity certification authority approved by the blockchain. Reference (NATARAJAN: discloses "a peer will form a set of verified pending transactions into a data block[; t]he data block includes data, such as a cryptographic hash, linking the block to a previous data block, thereby forming a chain of data blocks, referred to as a blockchain" par. [0004] or "client 260 inspects/verifies the endorsing peers' signatures and compares the proposal responses to determine if the proposal response is the same" par. [0066] or "a committer of the block (such as blockchain node 722) may add validity/invalidity information based on an endorsement policy, verification of read/write sets, and the like" par. [0139] and "[o]ne or more of the blockchain nodes 204-210 may endorse transactions based on endorsement policy and may provide an ordering service for all blockchain nodes in the architecture 200" par. [0057] or "[f]IG. 3 illustrates an example of a permissioned blockchain network 300, which features a distributed, decentralized peer-to-peer architecture, and a certificate authority 318 managing user roles and permissions" par. [0069] or "the peer node 312 retrieves the user's enrollment and transaction certificates from the certificate authority 318[;] blockchain users must possess these digital certificates in order to transact on the permissioned blockchain network 310" par. [0070]) 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over NATARAJAN and LU. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, NATARAJAN discloses the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the computer-implemented method of claim 1, wherein the target transaction further comprises digital signatures created by endorsement nodes of the blockchain based on at least the certificate of the new node; and Reference (NATARAJAN: discloses "[t]he transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID" par. [0060] and "[e]ndorsing nodes receive transactions from clients and endorse the transaction based on simulated results[; e]ndorsing nodes hold smart contracts which simulate the transaction proposals[; w]hen an endorsing node endorses a transaction, the endorsing nodes creates a transaction endorsement which is a signed response from the endorsing node to the client application indicating the endorsement of the simulated transaction" par. [0131]) 
• 3 ¶ 2 • the verifying the target transaction comprises verifying that valid digital signatures created by the endorsement nodes of the blockchain based on at least the certificate of the new node meet a predetermined quantity. Reference (NATARAJAN: discloses "an endorsement policy is "the majority of endorsing peers must endorse the transaction."" par. [0131]) 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over NATARAJAN and LU. Claim 4 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, NATARAJAN discloses the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the computer-implemented method of claim 1, further comprising: Reference (NATARAJAN: discloses "one or more computers, servers, processors, memories, and/or wireless communication devices" pars. [0122]-[0124] and "embodiments of at least one of a method, apparatus, non-transitory computer readable medium and system" par. [0040]) 
• 4 ¶ 2 • invoking a smart contract corresponding to management of the node identity table; Reference (NATARAJAN: discloses "smart contract" pars. [0035], [0045], [0057], [0059]-[0062], [0122]-[0125], [0131], [0133] and "blockchain operates arbitrary, programmable logic, tailored to a decentralized storage scheme and referred to as "smart contracts" or "chaincodes." In some cases, specialized chaincodes may exist for management functions and parameters which are referred to as system chaincode" pars. [0045]) 
• 4 ¶ 3 • executing update logic of the node identity table stated in the smart contract; Reference (NATARAJAN: discloses "smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc." par. [0059]) 
• 4 ¶ 4 • verifying the target transaction; and Reference (NATARAJAN: discloses "a peer will form a set of verified pending transactions into a data block[; t]he data block includes data, such as a cryptographic hash, linking the block to a previous data block, thereby forming a chain of data blocks, referred to as a blockchain" par. [0004] or "client 260 inspects/verifies the endorsing peers' signatures and compares the proposal responses to determine if the proposal response is the same" par. [0066] or "a committer of the block (such as blockchain node 722) may add validity/invalidity information based on an endorsement policy, verification of read/write sets, and the like" par. [0139] and "the transaction can be a deploy, invoke or query, and may be issued through a client-side application leveraging an SDK, directly through a REST API, or the like[; t]rusted business networks may provide access to regulator systems 314, such as auditors (the Securities and Exchange Commission in a U.S. equities market, for example)[; m]eanwhile, a blockchain network operator system of nodes 308 manage member permissions, such as enrolling the regulator system 310 as an "auditor" and the blockchain user 302 as a "client." An auditor could be restricted only to querying the ledger whereas a client could be authorized to deploy, invoke, and query certain types of chaincode" par. [0069]) 
• 4 ¶ 5 • after verifying the target transaction, correspondingly recording the unique identifier and the certificate of the new node in the node identity table. Reference (NATARAJAN: discloses "transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 730, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkle tree query summary, and the like" par. [0137]) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over NATARAJAN and LU. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, NATARAJAN discloses the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the computer-implemented method of claim 1, further comprising: See Prior Comment(s) at Claim 4 Par. 1; 
• 5 ¶ 2 • receiving a network address of the new node, the unique identifier of the new node, and a digital signature created by the new node; Reference (NATARAJAN: discloses "transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID[; t]he ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel" par. [0067]) 
• 5 ¶ 3 • obtaining the node identity table from the distributed database of the blockchain, and obtaining the certificate of the new node based on the unique identifier; Reference (NATARAJAN: discloses "transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID[; t]he ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel" par. [0067] and "[e]ndorsing nodes receive transactions from clients and endorse the transaction based on simulated results[; e]ndorsing nodes hold smart contracts which simulate the transaction proposals[; w]hen an endorsing node endorses a transaction, the endorsing nodes creates a transaction endorsement which is a signed response from the endorsing node to the client application indicating the endorsement of the simulated transaction" par. [0131]) 
• 5 ¶ 4 • verifying the digital signature based on the certificate of the new node; and Reference (NATARAJAN: discloses "transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID[; t]he ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel" par. [0067] and "[t]he transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID" par. [0060] and "[e]ndorsing nodes receive transactions from clients and endorse the transaction based on simulated results[; e]ndorsing nodes hold smart contracts which simulate the transaction proposals[; w]hen an endorsing node endorses a transaction, the endorsing nodes creates a transaction endorsement which is a signed response from the endorsing node to the client application indicating the endorsement of the simulated transaction" par. [0131] and "transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 730, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkle tree query summary, and the like" par. [0137] and "[w]hen a new node joins, e.g[; p]eer3 560, rather than executing all of the transactions on the blockchain to create the current state, the new node can obtain the merkle tree representation of the state of database at the last checkpoint interval from a peer node 562 together with a set of proofs" par. [0115]) 
• 5 ¶ 5 • storing the network address in a local database of the existing node of the blockchain in response to verifying the digital signature. Reference (NATARAJAN: discloses "transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID[; t]he ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel" par. [0067] and "distributed ledger 730 includes a blockchain 732 which stores immutable, sequenced records in blocks, and a state database 734 (current world state) maintaining a current state of the blockchain 732[; o]ne distributed ledger 730 may exist per channel and each peer maintains its own copy of the distributed ledger 730 for each channel of which they are a member[; t]he blockchain 732 is a transaction log, structured as hash-linked blocks where each block contains a sequence of N transactions[; b]locks may include various components such as shown in FIG. 7B[; t]he linking of the blocks (shown by arrows in FIG. 7A) may be generated by adding a hash of a prior block's header within a block header of a current block[; i]n this way, all transactions on the blockchain 732 are sequenced and cryptographically linked together preventing tampering with blockchain data without breaking the hash links[; f]urthermore, because of the links, the latest block in the blockchain 732 represents every transaction that has come before it[; t]he blockchain 732 may be stored on a peer file system (local or attached storage), which supports an append-only blockchain workload" par. [0129]) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over NATARAJAN and LU. Claim 6 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 5 and 1, NATARAJAN discloses the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the computer-implemented method of claim 5, further comprising: See Prior Comment(s) at Claim 4 Par. 1; 
• 6 ¶ 2 • sending network addresses of other existing nodes of the blockchain stored in a local database of the blockchain node to the new node. Reference (NATARAJAN: discloses "[w]hen a new node joins, e.g[; p]eer3 560, rather than executing all of the transactions on the blockchain to create the current state, the new node can obtain the merkle tree representation of the state of database at the last checkpoint interval from a peer node 562 together with a set of proofs, e.g. the consensus hash, to verify that the shared state is not tampered with" par. [0115] and "transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID[; t]he ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel" par. [0067]) 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being unpatentable over NATARAJAN and LU. Claim 7 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 5 and 1, NATARAJAN discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the computer-implemented method of claim 5, further comprising the following: Reference (NATARAJAN: discloses "one or more computers, servers, processors, memories, and/or wireless communication devices" pars. [0122]-[0124] and "embodiments of at least one of a method, apparatus, non-transitory computer readable medium and system" par. [0040]) 
• 7 ¶ 2 • sending data in the distributed database of the blockchain backed up by the existing node of the blockchain to the new node. Reference (NATARAJAN: discloses "[t]he whole merkle tree (including leaf nodes which contains key/value pairs) can be dumped to a separate storage unit as a backup (checkpoint)[; o]nly the recent merkle tree need be stored in the peer" par. [0076] or "the state existing at the checkpoint block number, is used to generate the checkpoint merkle tree, backup of old values of key/value pairs should be taken in any future block commits from the checkpoint block number up until the checkpoint has been created[; t]hus, when the checkpoint process retrieves a key/value pair from the StateDB, if version(key) checkpoint block height, the key/value pair is retrieved from backup" par. [0082] or "the whole Merkle tree (including the data in leaf nodes) can be stored as a backup[; t]hus, each peer may store checkpoints at successive checkpoint intervals, e.g. checkpoint m 580, checkpoint 2m 582, checkpoint 3m 584, etc. and associating consensus data for each of these checkpoints, 586, 588, 590[; u]sing the old Merkle tree stored in a backup, a peer can go back in time" par. [0118]) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over NATARAJAN and LU. Claim 8 is an independent claim. NATARAJAN and LU disclose and render obvious as previously combined the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, a computer-implemented system, comprising: See Prior Comment(s) at Claim 1 Par. 1; 
• 8 ¶ 2 • one or more computers; and Reference (NATARAJAN: discloses "one or more computers, servers, processors, memories, and/or wireless communication devices" pars. [0122]-[0124]) 
• 8 ¶ 3 • one or more non-transitory computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: Reference (NATARAJAN: discloses "non-transitory computer readable medium" pars. [0017]-[0019], [0040], [0149], Claims 17-20 and "instructions, that when read by a processor, cause the processor to perform" pars. [0017]-[0019], Claim 17) 
• 8 ¶ 4 • receiving, via an out-of-blockchain communication by an existing node of a blockchain having node identity table management permission in the blockchain for accessing a node identity table stored in a distributed database of the blockchain, a target transaction, wherein the target transaction comprises a certificate of a new node and a unique identifier of the new node, and the certificate of the new node including a public key corresponding to the new node and a digital signature created by a node identity certification authority for the public key of the new node; See Prior Comment(s) at Claim 1 Par. 2; 
• 8 ¶ 5 • verifying the target transaction by the target transaction passing consensus verification of the blockchain; See Prior Comment(s) at Claim 1 Par. 3; 
• 8 ¶ 6 • after the target transaction passes the consensus verification of the blockchain to verify the blockchain, recording, in the node identity table that is used to record a certificate of a blockchain node and a unique identifier that is of the blockchain node and that corresponds to the certificate, the unique identifier and the certificate of the new node; and See Prior Comment(s) at Claim 1 Par. 4; 
• 8 ¶ 7 • performing the target transaction that includes data to change a user's account balance. See Prior Comment(s) at Claim 1 Par. 5; 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over NATARAJAN and LU. Claim 9 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, NATARAJAN discloses the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the computer-implemented system of claim 8, wherein the operation of verifying the target transaction comprises: Reference (NATARAJAN: See Prior Comment at Claim 1 Par. 1 and See Prior Comment at Claim 8 Par. 1 and "instructions, that when read by a processor, cause the processor to perform" pars. [0017]-[0019], Claim 17 and See Prior Comment at Claim 1 Par. 3 and See Prior Comment at Claim 1 Par. 2) 
• 9 ¶ 2 • verifying the certificate of the new node; and See Prior Comment(s) at Claim 2 Par. 2; 
• 9 ¶ 3 • verifying that the node identity certification authority corresponding to the certificate of the new node is a node identity certification authority approved by the blockchain. See Prior Comment(s) at Claim 2 Par. 3; 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over NATARAJAN and LU. Claim 10 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, NATARAJAN discloses the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the computer-implemented system of claim 8, wherein the target transaction further comprises digital signatures created by endorsement nodes of the blockchain based on at least the certificate of the new node; and Reference (NATARAJAN: discloses "[t]he transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID" par. [0060] and "[e]ndorsing nodes receive transactions from clients and endorse the transaction based on simulated results[; e]ndorsing nodes hold smart contracts which simulate the transaction proposals[; w]hen an endorsing node endorses a transaction, the endorsing nodes creates a transaction endorsement which is a signed response from the endorsing node to the client application indicating the endorsement of the simulated transaction" par. [0131]) 
• 10 ¶ 2 • the verifying the target transaction comprises verifying that valid digital signatures created by the endorsement nodes of the blockchain based on at least the certificate of the new node meet a predetermined quantity. See Prior Comment(s) at Claim 3 Par. 2; 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over NATARAJAN and LU. Claim 11 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, NATARAJAN discloses the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the computer-implemented system of claim 8, the operations further comprising: Reference (NATARAJAN: See Prior Comment at Claim 1 Par. 1 and See Prior Comment at Claim 8 Par. 1 and "instructions, that when read by a processor, cause the processor to perform" pars. [0017]-[0019], Claim 17) 
• 11 ¶ 2 • invoking a smart contract corresponding to management of the node identity table; See Prior Comment(s) at Claim 4 Par. 2; 
• 11 ¶ 3 • executing update logic of the node identity table stated in the smart contract; See Prior Comment(s) at Claim 4 Par. 3; 
• 11 ¶ 4 • verifying the target transaction; and See Prior Comment(s) at Claim 4 Par. 4; 
• 11 ¶ 5 • after verifying the target transaction, correspondingly recording the unique identifier and the certificate of the new node in the node identity table. See Prior Comment(s) at Claim 4 Par. 5; 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over NATARAJAN and LU. Claim 12 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, NATARAJAN discloses the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the computer-implemented system of claim 8, the operations further comprising: Reference (NATARAJAN: discloses "one or more computers, servers, processors, memories, and/or wireless communication devices" pars. [0122]-[0124] and "a system that includes a blockchain network" pars. [0011]-[0013] and "instructions, that when read by a processor, cause the processor to perform" pars. [0017]-[0019], Claim 17) 
• 12 ¶ 2 • receiving a network address of the new node, the unique identifier of the new node, and a digital signature created by the new node; See Prior Comment(s) at Claim 5 Par. 2; 
• 12 ¶ 3 • obtaining the node identity table from the distributed database of the blockchain, and obtaining the certificate of the new node based on the unique identifier; See Prior Comment(s) at Claim 5 Par. 3; 
• 12 ¶ 4 • verifying the digital signature based on the certificate of the new node; and See Prior Comment(s) at Claim 5 Par. 4; 
• 12 ¶ 5 • storing the network address in a local database of the existing node of the blockchain in response to verifying the digital signature. See Prior Comment(s) at Claim 5 Par. 5; 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over NATARAJAN and LU. Claim 13 is a dependent claim that directly depends upon parent claim 12, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 12 and 8, NATARAJAN discloses the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the computer-implemented system of claim 12, the operations further comprising: Reference (NATARAJAN: discloses "one or more computers, servers, processors, memories, and/or wireless communication devices" pars. [0122]-[0124] and "a system that includes a blockchain network" pars. [0011]-[0013] and "instructions, that when read by a processor, cause the processor to perform" pars. [0017]-[0019], Claim 17) 
• 13 ¶ 2 • sending network addresses of other existing nodes of the blockchain stored in a local database of the blockchain node to the new node. See Prior Comment(s) at Claim 6 Par. 2; 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is rejected as being unpatentable over NATARAJAN and LU. Claim 14 is an independent claim. NATARAJAN and LU disclose and render obvious as previously combined the claimed subject matter of claim 14 as follows and as explained below.
Regarding and as per CLAIM 14, a non-transitory computer memory device having tangible, non-transitory, machine-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: Reference (NATARAJAN: discloses "non-transitory computer readable medium" pars. [0017]-[0019], [0040], [0149], Claims 17-20 and "instructions, that when read by a processor, cause the processor to perform" pars. [0017]-[0019], Claim 17 and "one or more computers, servers, processors, memories, and/or wireless communication devices" pars. [0122]-[0124]) 
• 14 ¶ 2 • receiving, via an out-of-blockchain communication by an existing node of a blockchain having node identity table management permission in the blockchain for accessing a node identity table stored in a distributed database of the blockchain, a target transaction, wherein the target transaction comprises a certificate of a new node and a unique identifier of the new node, and the certificate of the new node including a public key corresponding to the new node and a digital signature created by a node identity certification authority for the public key of the new node; See Prior Comment(s) at Claim 1 Par. 2; 
• 14 ¶ 3 • verifying the target transaction by the target transaction passing consensus verification of the blockchain; See Prior Comment(s) at Claim 1 Par. 3; 
• 14 ¶ 4 • after the target transaction passes the consensus verification of the blockchain to verify the blockchain, recording, in the node identity table that is used to record a certificate of a blockchain node and a unique identifier that is of the blockchain node and that corresponds to the certificate, the unique identifier and the certificate of the new node; and See Prior Comment(s) at Claim 1 Par. 4; 
• 14 ¶ 5 • performing the target transaction that includes data to change a user's account balance. See Prior Comment(s) at Claim 1 Par. 5; 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is rejected as being unpatentable over NATARAJAN and LU. Claim 15 is a dependent claim that directly depends upon parent claim 14, which is an NATARAJAN discloses the claimed subject matter of claim 15 as follows and as explained below.
Regarding and as per CLAIM 15, the non-transitory computer memory device of claim 14, wherein the operation of verifying the target transaction comprises: Reference (NATARAJAN: discloses "non-transitory computer readable medium" pars. [0017]-[0019], [0040], [0149], Claims 17-20 and "instructions, that when read by a processor, cause the processor to perform" pars. [0017]-[0019], Claim 17 and "a peer will form a set of verified pending transactions into a data block[; t]he data block includes data, such as a cryptographic hash, linking the block to a previous data block, thereby forming a chain of data blocks, referred to as a blockchain" par. [0004] or "client 260 inspects/verifies the endorsing peers' signatures and compares the proposal responses to determine if the proposal response is the same" par. [0066] or "a committer of the block (such as blockchain node 722) may add validity/invalidity information based on an endorsement policy, verification of read/write sets, and the like" par. [0139] and "the transaction can be a deploy, invoke or query, and may be issued through a client-side application leveraging an SDK, directly through a REST API, or the like[; t]rusted business networks may provide access to regulator systems 314, such as auditors (the Securities and Exchange Commission in a U.S. equities market, for example)[; m]eanwhile, a blockchain network operator system of nodes 308 manage member permissions, such as enrolling the regulator system 310 as an "auditor" and the blockchain user 302 as a "client." An auditor could be restricted only to querying the ledger whereas a client could be authorized to deploy, invoke, and query certain types of chaincode" par. [0069]) 
• 15 ¶ 2 • verifying the certificate of the new node; and See Prior Comment(s) at Claim 2 Par. 2; 
• 15 ¶ 3 • verifying that the node identity certification authority corresponding to the certificate of the new node is a node identity certification authority approved by the blockchain. See Prior Comment(s) at Claim 2 Par. 3; 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over NATARAJAN and LU. Claim 16 is a dependent claim that directly depends upon parent claim 14, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 14, NATARAJAN discloses the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the non-transitory computer memory device of claim 14, wherein the target transaction further comprises digital signatures created by endorsement nodes of the blockchain based on at least the certificate of the new node; and Reference (NATARAJAN: discloses "[t]he transaction may contain the read/write sets, the endorsing peers' signatures and a channel ID" par. [0060] and "[e]ndorsing nodes receive transactions from clients and endorse the transaction based on simulated results[; e]ndorsing nodes hold smart contracts which simulate the transaction proposals[; w]hen an endorsing node endorses a transaction, the endorsing nodes creates a transaction endorsement which is a signed response from the endorsing node to the client application indicating the endorsement of the simulated transaction" par. [0131]) 
• 16 ¶ 2 • the verifying the target transaction comprises verifying that valid digital signatures created by the endorsement nodes of the blockchain based on at least the certificate of the new node meet a predetermined quantity. See Prior Comment(s) at Claim 3 Par. 2; 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over NATARAJAN and LU. Claim 17 is a dependent claim that directly depends upon parent claim 14, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 14, NATARAJAN discloses the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, the non-transitory computer memory device of claim 14, the operations further comprising: Reference (NATARAJAN: discloses "non-transitory computer readable medium" pars. [0017]-[0019], [0040], [0149], Claims 17-20 and "instructions, that when read by a processor, cause the processor to perform" pars. [0017]-[0019], Claim 17) 
• 17 ¶ 2 • invoking a smart contract corresponding to management of the node identity table; See Prior Comment(s) at Claim 4 Par. 2; 
• 17 ¶ 3 • executing update logic of the node identity table stated in the smart contract; See Prior Comment(s) at Claim 4 Par. 3; 
• 17 ¶ 4 • verifying the target transaction; and See Prior Comment(s) at Claim 4 Par. 4; 
• 17 ¶ 5 • after verifying the target transaction, correspondingly recording the unique identifier and the certificate of the new node in the node identity table. See Prior Comment(s) at Claim 4 Par. 5; 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over NATARAJAN and LU. Claim 18 is a dependent claim that directly depends upon parent claim 14, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art NATARAJAN discloses the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the non-transitory computer memory device of claim 14, the operations further comprising: Reference (NATARAJAN: discloses "non-transitory computer readable medium" pars. [0017]-[0019], [0040], [0149], Claims 17-20 and "instructions, that when read by a processor, cause the processor to perform" pars. [0017]-[0019], Claim 17) 
• 18 ¶ 2 • receiving a network address of the new node, the unique identifier of the new node, and a digital signature created by the new node; See Prior Comment(s) at Claim 5 Par. 2; 
• 18 ¶ 3 • obtaining the node identity table from the distributed database of the blockchain, and obtaining the certificate of the new node based on the unique identifier; See Prior Comment(s) at Claim 5 Par. 3; 
• 18 ¶ 4 • verifying the digital signature based on the certificate of the new node; and See Prior Comment(s) at Claim 5 Par. 4; 
• 18 ¶ 5 • storing the network address in a local database of the existing node of the blockchain in response to verifying the digital signature. See Prior Comment(s) at Claim 5 Par. 5; 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over NATARAJAN and LU. Claim 19 is a dependent claim that directly depends upon parent claim 18, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 14, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 18 and 14, NATARAJAN discloses the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the non-transitory computer memory device of claim 18, the operations further comprising: Reference (NATARAJAN: discloses "non-transitory computer readable medium" pars. [0017]-[0019], [0040], [0149], Claims 17-20 and "instructions, that when read by a processor, cause the processor to perform" pars. [0017]-[0019], Claim 17) 
• 19 ¶ 2 • sending network addresses of other existing nodes of the blockchain stored in a local database of the blockchain node to the new node. See Prior Comment(s) at Claim 6 Par. 2; 
    
        
            
                                
            
        
    

Response to Arguments

• The Applicant argued: 
"[] Applicant respectfully traverses this rejection [] not be shown to establish a prima facie case of obviousness with respect to each and every element of claim 1. 
"Applicant asserts that Natarajan and Lu fail to establish aprimafacie case of obviousness with respect to the features of claim 1[]. In particular, nowhere has Natarajan and Lu been shown to describe or to suggest receiving, via an out-of-blockchain communication by an existing node of a blockchain having node identity table management permission in the blockchain for accessing a node identity table stored in a distributed database of the blockchain, a target transaction, in which the target transaction comprises a certificate of a new node and a unique identifier of the new node, and the certificate of the new node including a public key corresponding to the new node and a digital signature created by a node identity certification authority for the public key of the new node. Additionally, nowhere has Natarajan and Lu been shown to describe or to suggest that after the target transaction passes the consensus verification of the blockchain to verify the blockchain, recording, in the node identity table, the unique identifier and the certificate of the new node. [N]owhere has Natarajan and Lu been shown to describe or suggest the noted features of claim 1. []Natarajan and Lu, as well as the reasoning set forth in the Office Action, is insufficient to establish a primafacie case of obviousness with respect to claim 1. " 
(REMARKS [as abridged], pp. 8-9). 
Respectively nonetheless, the above-quoted arguments are not persuasive. Additionally, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which are responsive to Applicant's RCE submission filed October 21, 2021. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). '[T]he "invention" is what is claimed'. Zoltek Corp. v. United States, 672 F.3d 1309, 1318, 102 USPQ2d 1001, 1008 (Fed. Cir. 2012). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Applicant is reminded that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations are exemplary and provided for Applicant's benefit; other locations within the applied reference(s) may further support the rejection. See MPEP 2141(VI). When attributed their proper interpretation and with regard to the above-argued features, the pending claims as currently drafted read on the prior art cited by the Office, and therefore the prior art discloses those features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The Office refers the Applicant to see the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

USPGPub No. US 20200013053 A1 by AMIN; Chaitanya Tushar discloses CONTROLLING ASSET ACCESS BASED ON PAYMENTS VIA A DISTRIBUTED LEDGER.
USPGPub No. US 20180159845 A1 by Aronov; Evgeny et al. discloses SYSTEMS AND METHODS TO FACILITATE CERTIFICATE AND TRUST MANAGEMENT ACROSS A DISTRIBUTED ENVIRONMENT.
USPGPub No. US 20190378134 A1 by Asari; Qurratul Ain Shams discloses ANNOTATIONS FOR PROTOCOL FLOW IMPLEMENTING TRANSACTIONS OF A DISTRIBUTED LEDGER SYSTEM.
USPGPub No. US 20200235947 A1 by Baykaner; Khan et al. discloses CHANGING SMART CONTRACTS RECORDED IN BLOCK CHAINS.
USPGPub No. US 20190228665 A1 by Bosworth; Jeffrey discloses Blockchain Airspace Management for Air Taxi Services.
USPGPub No. US 20190130398 A1 by Brown; Richard G. discloses REISSUING OBLIGATIONS TO PRESERVE PRIVACY.
USPGPub No. US 20190319798 A1 by Chalkias; Konstantinos discloses BLOCKCHAIN POST-QUANTUM SIGNATURE SCHEME.
USPGPub No. US 20190295050 A1 by Chalkias; Konstantinos discloses WEIGHTED MULTIPLE AUTHORIZATIONS.
USPGPub No. US 20200082361 A1 by Chan; Chun Fai et al. discloses SYSTEM AND METHOD FOR CONTROLLING A LEDGER OF TRANSACTIONS.
USPGPub No. US 20190020729 A1 by Chen; Rui et al. discloses METHOD, APPARATUS, AND ELECTRONIC DEVICE FOR PROCESSING CONSENSUS REQUESTS IN A BLOCKCHAIN CONSENSUS NETWORK.
USPGPub No. US 20200162448 A1 by DASIKA VENKATA DEVI; Phanindra Krishna Rao et al. discloses DISTRIBUTED LEDGER-BASED PROFILE VERIFICATION.
USPGPub No. US 20190130483 A1 by de Jong; Brent William discloses METHOD OF TOKENIZATION OF ASSET-BACKED DIGITAL ASSETS.
USPGPub No. US 20160142213 A1 by DENIAUD; Thierry et al. discloses AUTHENTICATION SERVICE AND CERTIFICATE EXCHANGE PROTOCOL IN WIRELESS AD HOC NETWORKS.

USPGPub No. US 20200162550 A1 by DESTEFANIS; Giuseppe et al. discloses FAST PROPAGATION OF RECENT TRANSACTIONS OVER A BLOCKCHAIN NETWORK.
USPGPub No. US 20200244472 A1 by DINKELAKER; Tom et al. discloses INCREMENTAL BILLING WITH BLOCKCHAINS.
USPGPub No. US 20200242604 A1 by Falk; Rainer discloses TRANSACTION SELECTION DEVICE FOR SELECTING BLOCKCHAIN TRANSACTIONS.
USPGPub No. US 20200117585 A1 by FALK; RAINER discloses METHOD AND APPARATUS FOR COMPUTER-AIDED TESTING OF A BLOCKCHAIN.
USPGPub No. US 20200021443 A1 by FALK; RAINER discloses METHOD AND TIMER FOR PROVIDING SECURITY-PROTECTED TIME INFORMATION.
USPGPub No. US 20200387622 A1 by Falk; Rainer discloses DEVICES FOR PROVIDING A SET OF CRYPTOGRAPHICALLY SECURED AND FILTERED AND SORTED TRANSACTION DATA SETS OF A BLOCK OF A BLOCKCHAIN.
USPGPub No. US 20200293361 A1 by Falk; Rainer discloses METHOD AND DISTRIBUTED DATABASE SYSTEM FOR COMPUTER-AIDED EXECUTION OF A PROGRAM CODE.
USPGPub No. US 20200389321 A1 by FLETCHER; John et al. discloses SECURE RE-USE OF PRIVATE KEY FOR DYNAMIC GROUP OF NODES.
USPGPub No. US 20180137512 A1 by GEORGIADIS; Ioannis et al. discloses NETWORK NODE AUTHENTICATION.
USPGPub No. US 20200396089 A1 by GUO; Rui et al. discloses DIGITAL CERTIFICATE MANAGEMENT METHOD AND APPARATUS, COMPUTER DEVICE, AND STORAGE MEDIUM.
USPGPub No. US 20200382326 A1 by GUO; Rui et al. discloses DIGITAL CERTIFICATE VERIFICATION METHOD AND APPARATUS, COMPUTER DEVICE, AND STORAGE MEDIUM.
USPGPub No. US 20210027289 A1 by Guo; Rui et al. discloses ASSET TRANSACTION METHOD, STORAGE MEDIUM, AND COMPUTER DEVICE.
USPGPub No. US 20210021419 A1 by GUO; Rui et al. discloses METHOD AND APPARATUS FOR ELECTING REPRESENTATIVE NODE DEVICE, COMPUTER DEVICE, AND STORAGE MEDIUM.

USPGPub No. US 20170352012 A1 by Hearn; Michael Christopher et al. discloses SECURE PROCESSING OF ELECTRONIC TRANSACTIONS BY A DECENTRALIZED, DISTRIBUTED LEDGER SYSTEM.
USPGPub No. US 20170331896 A1 by HOLLOWAY; Barry et al. discloses METHODS AND SYSTEMS FOR PROCESSING ASSETS.
USPGPub No. US 20180359089 A1 by Innes; Timothy et al. discloses BLOCKCHAIN-BASED SOCIAL MEDIA HISTORY MAPS.
USPGPub No. US 20210037100 A1 by Jetzfellner; Thomas discloses METHOD AND CONTROL SYSTEM FOR CONTROLLING AND/OR MONITORING DEVICES.
USPGPub No. US 20200351116 A1 by Jetzfellner; Thomas discloses METHOD AND CONTROL SYSTEM FOR CONTROLLING AND/OR MONITORING DEVICES.
USPGPub No. US 20190295336 A1 by Jones; Nicholas William discloses BLOCKCHAIN CONFIGURATION HISTORY FOR VEHICLE MAINTENANCE, MODIFICATION, AND ACTIVITY TRACKING.
USPGPub No. US 20190019183 A1 by Karame; Ghassan et al. discloses METHOD FOR MANAGING DATA IN A NETWORK OF NODES.
USPGPub No. US 20190295049 A1 by Karame; Ghassan et al. discloses SYSTEM AND METHOD FOR SECURE TRANSACTION VERIFICATION IN A DISTRIBUTED LEDGER SYSTEM.
USPGPub No. US 20110238987 A1 by Kherani; Arzad A. et al. discloses ADAPTIVE CERTIFICATE DISTRIBUTION MECHANISM IN VEHICULAR NETWORKS USING FORWARD ERROR CORRECTING CODES.
USPGPub No. US 20110238986 A1 by Kherani; Arzad A. et al. discloses ADAPTIVE CERTIFICATE DISTRIBUTION MECHANISM IN VEHICULAR NETWORKS USING VARIABLE INTER-CERTIFICATE REFRESH PERIOD.
USPGPub No. US 20180115413 A1 by KING; David J. discloses METHOD AND SYSTEM FOR FAST TRACKING NAVIGATION OF BLOCKCHAINS VIA DATA MANIPULATION.
USPGPub No. US 20200266989 A1 by KRCMARICIC-BARACKOV; Peter et al. discloses AN AD-HOC NETWORK.
USPAT No. US 10095888 B1 to Lee; Jonathan et al. discloses Secure decentralized system utilizing smart contracts, a blockchain, and/or a distributed file system.

USPGPub No. US 20190342077 A1 by McMurdie; Kevin et al. discloses APPARATUS AND METHOD FOR USING BLOCKCHAINS TO ESTABLISH TRUST BETWEEN NODES IN INDUSTRIAL CONTROL SYSTEMS OR OTHER SYSTEMS.
USPGPub No. US 20200201683 A1 by MUSKAL; Tal et al. discloses SYSTEMS AND METHOD FOR MANAGING MEMORY RESOURCES USED BY SMART CONTRACTS OF A BLOCKCHAIN.
USPGPub No. US 20200076571 A1 by Natarajan; Senthilnathan et al. discloses CHECKPOINTING FOR INCREASING EFFICIENCY OF A BLOCKCHAIN.
USPGPub No. US 20200073962 A1 by Natarajan; Senthilnathan et al. discloses CHECKPOINTING FOR INCREASING EFFICIENCY OF A BLOCKCHAIN.
USPGPub No. US 20190319928 A1 by Nesbit; Matthew discloses ENHANCING SECURITY OF COMMUNICATIONS DURING EXECUTION OF PROTOCOL FLOWS.
USPGPub No. US 20200193764 A1 by Ovalle; Gregory discloses INSTANT GAMES BASED ON DISTRIBUTED LEDGER.
USPGPub No. US 20200057417 A1 by PING; JIAN et al. discloses BLOCKCHAIN-BASED OPTIMIZATION METHOD FOR COMPLEX SCENARIOS IN ENERGY SYSTEM.
USPGPub No. US 20210021424 A1 by PUNAL; Oscar et al. discloses TECHNIQUE FOR COMPUTING A BLOCK IN A BLOCKCHAIN NETWORK.
USPGPub No. US 20190036712 A1 by Qiu; Honglin discloses DIGITAL CERTIFICATE MANAGEMENT METHOD, APPARATUS, AND SYSTEM.
USPGPub No. US 20210055718 A1 by Rathgeb; Andreas et al. discloses COMPUTER-IMPLEMENTED METHOD FOR PROVIDING DATA, IN PARTICULAR FOR CONFORMITY TRACKING.
USPGPub No. US 20200021446 A1 by ROENNOW; Troels et al. discloses SECURE DE-CENTRALIZED DOMAIN NAME SYSTEM.
USPGPub No. US 20190384748 A1 by Roennow; Troels et al. discloses VOTING-CONSENSUS DISTRIBUTED LEDGER.
USPGPub No. US 20180227275 A1 by RUSSINOVICH; Mark et al. discloses ESTABLISHMENT OF CONSORTIUM BLOCKCHAIN NETWORK.
USPGPub No. US 20180349621 A1 by Schvey; Jeffrey et al. discloses DISTRIBUTED PRIVATELY SUBSPACED BLOCKCHAIN DATA STRUCTURES WITH SECURE ACCESS RESTRICTION MANAGEMENT.

USPGPub No. US 20200067708 A1 by Subba; Girish Banavathi Venkata discloses METHOD FOR ENSURING SECURITY OF AN INTERNET OF THINGS NETWORK.
USPGPub No. US 20190354977 A1 by Tang; Qiang discloses CONSENSUS VERIFICATION METHOD AND DEVICE.
USPGPub No. US 20200134206 A1 by Thekadath; Ajith et al. discloses SYSTEMS AND METHODS FOR CREATING MULTIPLE RECORDS BASED ON AN ORDERED SMART CONTRACT.
USPGPub No. US 20090249062 A1 by Thomas; Shanthi E. et al. discloses METHOD AND APPARATUS FOR DISTRIBUTING CERTIFICATE REVOCATION LISTS (CRLs) TO NODES IN AN AD HOC NETWORK.
USPGPub No. US 20190251573 A1 by TOYOTA; Masatake et al. discloses SYSTEMS AND METHODS OF VERIFYING CREDENTIALS OF AIRCRAFT PERSONNEL USING A BLOCKCHAIN COMPUTER SYSTEM.
USPGPub No. US 20200372158 A1 by WANG; Jinsong et al. discloses BLOCKCHAIN-BASED SOFTWARE VERSION DATA MANAGEMENT SYSTEM AND ESTABLISHING METHOD THEREOF.
USPGPub No. US 20190370486 A1 by Wang; Jiyuan et al. discloses BLOCKCHAIN-BASED TRANSACTION PROCESSING METHOD AND APPARATUS.
USPGPub No. US 20190370806 A1 by Wang; Jiyuan et al. discloses BLOCKCHAIN-BASED TRANSACTION PROCESSING METHOD AND APPARATUS, AND ELECTRONIC DEVICE.
USPAT No. US 10554414 B1 to Winarski; Tyson York discloses Material exchange format MXF file augmented with blockchain hashing technology.
USPGPub No. US 20200084041 A1 by Xu; Yiji discloses Automated Blockchain Protocol Update.
USPGPub No. US 20190372985 A1 by ZAMORA DURAN; EDGAR A. et al. discloses SENSITIVE INFORMATION ACCESSIBILITY IN BLOCKCHAIN.
USPGPub No. US 20200387503 A1 by Zhang; Yu et al. discloses Blockchain Maintenance Method and Apparatus, Server, and Computer-Readable Storage Medium.
USPGPub No. US 20170346833 A1 by ZHANG; Zhihui discloses BLOCKCHAIN-BASED SYSTEM, AND ELECTRONIC APPARATUS AND METHOD IN THE SYSTEM.
USPAT No. US 9960923 B2 to Zombik; Laszlo discloses Handling of digital certificates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Thursday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/08/2022